Citation Nr: 0521744	
Decision Date: 08/11/05    Archive Date: 08/19/05

DOCKET NO.  03-25 206	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUES

1.	Entitlement to service connection for left ear hearing 
loss.

2.	Entitlement to service connection for bilateral 
tinnitus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A.S. Vlacich, Law Clerk


INTRODUCTION

The veteran had active military service in the U.S. Army from 
August 1967 to June 1969, including service in Vietnam.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 2002 rating decision of the 
Muskogee, Oklahoma, Regional Office (RO) of the Department of 
Veterans' Affairs (VA), in which the RO denied claims for 
service connection for left ear hearing loss and bilateral 
tinnitus.  A hearing was held at the RO before the 
undersigned acting Veterans Law Judge (i.e. a Travel Board 
hearing) in April 2004.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

The veteran argues that service connection is warranted for 
left ear hearing loss and bilateral tinnitus.  At the Travel 
Board Hearing on April 2004, the veteran had an opportunity 
to add evidence for the record.  He testified that he has 
left ear hearing loss and ringing in his ears as a result of 
exposure to loud noises in service, particularly while he was 
assigned to an artillery unit in Vietnam.  He added that the 
left ear has been constantly ringing since service and a 
difference in left ear hearing has been detected since this 
time; and that he has also experienced some right ear ringing 
since service. 

During the April 2004 hearing, the veteran also stated that 
he had a service discharge examination during which comments 
were made about the his excessive hearing loss.  The Board 
notes that a copy of a discharge examination is not among the 
service medical records contained in the claims folder.  In 
fact, it appears that other service medical records have not 
been associated with the record, perhaps because they were 
destroyed in the 1973 fire at the National Personnel Records 
Center in St. Louis, Missouri (NPRC).   In cases such as 
these, VA has a heightened duty to explain its findings and 
conclusions and to consider carefully the benefit-of-the-
doubt rule, and to assist the claimant in developing the 
claim.  See O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991). 

Along these lines, the Board points out that an October 2003 
private audiology examination report appears to indicate that 
the veteran suffers from left hearing loss and tinnitus.  As 
such, and given the testimony presented by the veteran, the 
Board is of the opinion that the duty to assist in this case 
requires the accomplishment of a VA examination.  See 
38 U.S.C.A. § 5103A(d) (West 2002).

It is also noted that the veteran has stated that his DD Form 
214 was not accurate because it did not document his 
assignment to the artillery unit.  Instead, the DD Form 214 
only indicated that the veteran served as personnel 
specialist.  The Board finds that the AMC should attempt to 
secure the veteran's personnel records, which may provide 
more detailed information regarding his assignments in 
service.   


In view of the above, the case is REMANDED to the AMC for the 
following:


1.  The AMC should attempt, to include 
through contact with the National 
Personnel Records Center St. Louis, 
Missouri, to obtain the veteran's 201 
file (personnel records).  The AMC should 
also request another search for any and 
all service medical records, to include 
any clinical records.   

2.  The AMC should arrange for an 
appropriate VA examination to determine 
the nature and etiology of the veteran's 
claimed left ear hearing loss and 
tinnitus.  The AMC should request the 
examiner to render an opinion as to 
whether it is more likely than not, if 
diagnosed, that any left ear hearing loss 
and/or tinnitus had its onset in or is 
otherwise related to service.  If the 
examiner cannot render an opinion on a 
basis other than speculation or 
conjecture, that should be noted.

3.  After all of the above is completed, 
the AMC shall review all of the evidence 
of record, and to the extent that any of 
the benefits sought on appeal remain 
denied, issue the veteran a supplemental 
statement of the case and, if all is in 
order, return the case to the Board for 
further appellate review.


The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).


	                  
_________________________________________________
	J. A. MARKEY
	Acting Veterans Law Judge, 
	Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).



